DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the relative warm cooling medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Summer (US 9,909,804).
Summer discloses a for using extended binary refrigeration system wherein an overhead stream (226) from a depropanizer is cooled by heat exchanger (220) to provide a fully/partially condensed overhead stream (228).  The condensed overhead stream is then reduced in pressure (letting down the pressure) and against a warmer process stream (105) to provide at least partially vapor stream which is then can be used as a refrigerant. At least one chiller for partially or fully vaporizing the overhead stream and a valve is used for letting down the pressure. The refrigerant can provide refrigeration within the temperature range of about -136o C to 25o C. See figures 1-5; col. 2, lines 44-45; col. 3, lines 57-58; col. 4, lines 12-14; col. 4; line 63 through col. 5, line 2; 61-65; col. 8, lines 5-8, 30-36; col. 9, lines 58-64; col. 10, lines 36-38; col. 11, lines 5-11; claims 1, 2 and 8. 
It is reminded that claims 1-4 drawn to an apparatus system which includes a mannerof operating disclosed system, neither the manner of operating a disclosed device nor material orarticle worked upon further limit an apparatus claim. Said limitations do not differentiateapparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do nothave a patentable weight in an apparatus claim. See Exparte Thibault, 164 USPQ 666, 667 (Bd.App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intendedoperation are of no significance in determining patentability of the apparatus claim. 
Summer does not disclose that the liquid overhead stream in pressure is based on the back-pressure from a reactor and does not teach that the warm cooling medium is at a temperature of from 20-50o C. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Summer by having the liquid overhead stream at pressure base on the back-pressure from a reactor to provide a cohesion within the system comprising a heat exchanger/cooler, separators and a reactor.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Summer by utilizing a warm cooling medium having temperatures and pressures as claimed because the temperature of the warm cooling medium of Summer is within the claimed ranges. It is within the level of one of skill to employ any effective pressure including the claimed pressures. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM M NGUYEN/Primary Examiner, Art Unit 1771